Court of Appeals, State of Michigan

                                              ORDER

                                                                           David H. Sawyer
 In re King/Koon Minors                                                      Presiding Judge

 Docket No.    352610                                                      Michael J. Kelly

 LC No.        19-004809-NA                                                Brock A. Swartzle
                                                                             Judges


               The motion for reconsideration is GRANTED, and this Court's opinion issued November
24, 2020 is hereby VACATED. A new opinion is attached to this order.




                        A true copy entered and certified by Jerome W. Zimmer Jr., Chief Clerk, on




                               January 7, 2021
                                       Date